Case 1:20-cr-00734-NLH Document 32 Filed 08/31/20 Page 1 of 2 PagelD: 98

2019R0L127/DAF/BAW/ml
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Hon. Noel L. Hillman, U.S.D.J.
v. Crim. No. 20- (NLH}
DONAVON OLIPHANT, : ABANDONMENT AND WAIVER
a/k/a “Donovan Oliphant,” OF RIGHTS TO CERTAIN SEIZED
: PROPERTY
Defendant.

f. SLO
WHEREAS, on or about Avyut 44 4” defendant DONAVON

OLIPHANT, a/k/a “Donovan Oliphant” pleaded guilty pursuant to a plea
agreement, pursuant to which he also consented and agreed to forfeit and
abandon to federal, state, and/or local law enforcement all of his right, title,
and interest in the Hewlett Packard (HP) Pavilion x2 laptop bearing serial
number 5CG5203JP2 seized on or about October 15, 2019 (the “Property”);

WHEREAS, based upon the plea agreement, the defendant waives,
abandons, and surrenders all of his right, title, and interest in the Property;
will not challenge in any way his waiver, abandonment, and surrender of the
Property, including any and all procedural challenges such as the right to any
further notice; and agrees and consents to the lawful disposition, including
destruction, of the Property by federal, state, and/or local law enforcement;
and

WHEREAS, the defendant further agrees that this Abandonment and
Waiver of Rights is final and unappealable.

ITIS SO ORDERED.

Plo [A

Hon. Noel L. Hillman, U.S.D.J.

 

 
Case 1:20-cr-00734-NLH Document 32 Filed 08/31/20

The undersigned hereby consent to
the form and entry of this Order:

CRAIG CARPHNITO
United States Attorney

DMA fk

By: DANIEL A. FRIEDMAN
Assistant United States Attorney

(Aw. of Frervharn

MARTIN I. ISENBERG, WSO. "
Attorney for Defendant Donavon Oliphant

A inaiow Uy AN

DONAVON OLIPHANT, a/k/a “Donovan Oliphant”
Defendant

 

Page 2 of

Dated

Dated

Dated

2 PagelD: 99

: July 20, 2020

Py é-/ 20 26

» Oe vew
